Deen, Presiding Judge.
1. Construction of the contract as one of suretyship was correct. Arkansas Fuel Oil Co. v. Young, 66 Ga. App. 33 (16 SE2d 909); Fagelson v. Pfister Aluminum Corp., 109 Ga. App. 663 (137 SE2d 313).
2. Nor did the court err in finding there to be no discharge of the appellant on his contract of suretyship. The notes accepted by the appellee as security for the indebtedness were signed by the appellant. Woolfolk v. Mathews, 54 Ga. App. 694 (188 SE 729); it was therefore *135not "without the consent of the surety” as contemplated by Code § 103-202. Nor does the fact that the notes were accepted as additional security discharge the appellant. W. T. Rawleigh Co. v. Overstreet, 71 Ga. App. 873, 882 (32 SE2d 574).
3. The fact that some of the property covered by the security deeds to the appellee were subject to prior outstanding security obligations and were released when the security was exhausted does not serve to discharge the appellant. Jones v. Hawkins, 60 Ga. 52, 55.

Judgment affirmed.


Webb and Smith, JJ., concur.